Title: To Thomas Jefferson from Silas Halsey, 13 September 1805
From: Halsey, Silas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Eliz Town New Jersey Sept 13. 1805
                  
                  (You will pleas to excuse the trouble of reading this letter from an obscure Individual) the occation it is this
                  the Island called Bedlows Island in N. york Bay if I am rightly informed, belongs to the united States—A few years past it was partially fortified but has been since Relinqished and is not the use made of to the benefit of the publick or of any individual to that extent that it Might be—I have had A desire to lease it of the Publick if I knew where to apply—If I could get a lease of a long term and a Moderat rent should endeavour to Improve the Island as A garden to Supply the New york market and would engage to Secure the Island from Wasting by the two elements of wind and water which is what wastes all lose Sandy Soils that are contiguises to Rivers &c—the plan I have formed is to set al the Borders of the Island with a certain kind of trees which grow in the most barren Soils—and is the most valuable timber for Certain uses in the United States—which is the Locust—three or four instances have falen under my observation and from seffetient testimoney of reputable charecters one at egg harbour one only tree set out in a Baren sand hill that would prodice no kind of timber but some useless srubs in the term 20. or 25 years Spread over the Hill and the timber fit for use—the other part in small Sprouts the other at Sout ambay in equaly in as poor A Soile both places, that it would not produce no grass or any other but some miserable srubs of no use—the other Instance is on Bergen point of a later date—It was of A light Sandy Soil Much like Bedlows Island—the owner set out what is Caled the [Siaimore] tree and in About 15 years they grew beyond all expected and are now A beutiful grove and this Sand hill in a compleat sod or turf which prevents the soil washing away another Instance on the west end of long Island is a compleat forest of locust perhaps is worth more per acher than any other part of the farm—these Instances I can poduce living witnesses to prove—from these observations I have often wished that the propiertors of lands of a simular nature could be improved by the owners of the property that they posses of that nature and set out trees of some kind or other that would be of use to themselves and the Publick The Lombardy Poplar it apears will grow in any Soil and the most rapid of any trees I recolect but their utily for timber I am not acquainted with except for ornament. My reason of writing in the first is to get A lease for the Island. in the second place if I could by any way convince the Citizens of the united States what is their power. (Espetialy those that posses those Sandy soils that are of no use at present I shou’d extremly gratified that I have been an insrument of being of Some benefit to my fellow Citizens)—
                  But I am not able to write any thing fit for the publick and must leve it to some person of education to Accomplish—my observations have been maturing for upwards of 40 years the Island in contemplation more than that time I think that it is one third waste since my memory—A very old Acquaintence of mine gives it as his opinion that it has wasted one half since he has kown the place—In my Younger days was acquainted with a very old man that had been acquainte from his childhood with york bay and knew the place now called Robins reef that it was an Island with trees growing on it. now it is no more than A sunken reef of rocks this is en a few miles of Bedlows Island why shall we not from this circumstance conjecture that Bedlow Island in some futur day, will be in the same Situation not unlike Robins Reef this letter hath being by me for some days with a doubt in my mind—and had almost concluded to suppress it, but on reflection concluded it would do no harm but perhaps be of some use.
                  I am Your Exclencys most obedint &c
                  
                     Silas Halsey of Eliz Town N Jersey
                  
                  
                     PS Should be glad to know who is the propper person to apply to for a Lease for the Island
                  
               